Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com DIRECT DIAL 212-735-2132 DIRECT FAX 917-777-2132 EMAIL ADDRESS clekstut@SKADDEN.COM September 1, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 RE: Preliminary Proxy Materials for Prospect Capital Corporation Dear Sir or Madam: On behalf of Prospect Capital Corporation (the "Company"), electronically transmitted herewith, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended, please find a preliminary proxy statement of the Company. Should you have any questions or require additional information with respect to the foregoing, please contact the undersigned at (212) 735-2132. Very truly yours, /s/ Carmine Lekstutis Carmine Lekstutis
